People ex rel. Gelormino v Brann (2020 NY Slip Op 04133)





People ex rel. Gelormino v Brann


2020 NY Slip Op 04133


Decided on July 20, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2020-05148

[*1]The People of the State of New York, ex rel. Louis Gelormino, on behalf of Rajsean Anderson, petitioner,
v Cynthia Brann, etc., respondent.


Louis Gelormino, Staten Island, NY, petitioner pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Alexander Fumelli of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Rajsean Anderson on his own recognizance upon Richmond County Docket No. CR-001713-20RI.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not demonstrated that the detention of Rajsean Anderson pursuant to the felony complaint is illegal (see CPLR 7002[a]; People ex rel. DeLia v Munsey, 26 NY3d 124, 127-128). Under the circumstances of this case, the People demonstrated good cause for the delay in conducting a preliminary hearing or obtaining an indictment (see CPL 180.80[3]; Executive Order [Cuomo] No. 202.28; People ex rel. Rolls v Brann, ___AD3d___, 2020 NY Slip Op 03922 [2d Dept]; People ex rel. Ciocco v Dzurenda, ___AD3d___, 2020 NY Slip Op 03370 [2d Dept]). We note that grand juries are scheduled to begin reconvening in Richmond County on August 10, 2020.  Disposition of this felony complaint or a preliminary hearing thereon should commence no later than August 20, 2020.     
BALKIN, J.P., COHEN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court